Title: Joseph Milligan to Thomas Jefferson, 7 January 1817
From: Milligan, Joseph
To: Jefferson, Thomas


          
            Dear Sir
            Georgetown Jany 7th 1817
          
          Enclosed I send you the Second proof of the Political Economy
           please return the Manuscript with the Corrections
          I sent you the first proof on the 29th December I have not yet received it from you
          
            Yours With respect
            Joseph Milligan
          
        